Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 31, 1996, which ruled that claimant’s unemployment insurance benefit rate should be reduced to zero.
Claimant contributed 7% of the salary he earned as a Federal government employee to a pension fund, an amount which was matched or exceeded by his employer. When claimant’s employment ended after 36 years, he began to receive monthly pension payments in excess of $4,000. The Unemployment Insurance Appeal Board ruled that claimant’s benefit rate was subject to reduction by the amount of his pension payments, thereby reducing his benefit rate to zero. We affirm. Pursuant to Labor Law § 600 (7) (b), a claimant’s benefit rate is to be reduced when he or she receives payments from a pension fund to which a base period employer has contributed (see, Matter of D’Angelo [Sweeney], 240 AD2d 800; Matter of Favorito [Hudacs], 195 AD2d 679, lv denied 82 NY2d 660). Given claimant’s life expectancy at the time of his retirement, his contributions to his pension fund were approximately 12.57% of its actuarial value. We conclude that the Board’s decision reducing claim*977ant’s benefit rate to zero is supported by substantial evidence and it is, accordingly, affirmed (see, Matter of Mareno v Roberts, 113 AD2d 987, appeal dismissed 67 NY2d 1004, cert denied 479 US 878).
Mercure, J. P., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.